Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into effective as of October 1, 2015 (“Effective Date”), by and between Mark A.
LeDoux (“Employee”), and Natural Alternatives International, Inc., a Delaware
corporation (“Company”). The Company and Employee may be referred to herein
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement dated August 31, 2010, as amended on July 7, 2014 (the
“Prior Agreement”); and

 

WHEREAS, the Company and Employee each desire to amend and restate the Prior
Agreement to reflect certain agreed upon changes approved by the Company’s Board
of Directors as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound thereby, the
Parties agree as follows:

 

AGREEMENT

 

1.     Employment. As of the Effective Date, Employee serves as the Chief
Executive Officer. Employee’s employment is at-will and may be terminated by
either Employee or the Company at any time for any reason or no reason, with or
without Cause (as hereinafter defined), upon written notice to the other, or
without any notice upon the death of Employee. The at-will status of the
employment relationship may not be modified except by an agreement in writing
signed by the Chief Financial Officer of the Company and Employee, the terms of
which were approved in advance in writing by the Company’s Board of Directors
(which shall include any committee or subcommittee thereof authorized to
determine matters of executive employment and compensation).

 

2.     Employee Handbook. Employee and the Company understand and agree that
nothing in the Company’s Employee Handbook is intended to be, and nothing in it
should be construed to be, a limitation of the Company’s right to terminate,
transfer, demote, suspend and administer discipline at any time for any reason.
Employee and the Company understand and agree nothing in the Company’s Employee
Handbook is intended to, and nothing in such Employee Handbook should be
construed to, create an implied or express contract of employment contrary to
this Agreement nor to relieve either party of any of its obligations under this
Agreement.

 

3.     Position and Responsibilities.

 

a.     During Employee’s employment with the Company hereunder, Employee shall
report to the Company’s Board of Directors and shall have such responsibilities,
duties and authority as the Company, through its Board of Directors, may from
time to time assign to Employee and that are normal and customary duties of a
Chief Executive Officer of a publicly held corporation. Employee shall perform
any other duties reasonably required by the Company and, if requested by the
Company, shall serve as a director and/or as an additional officer of the
Company or any subsidiary or affiliate of the Company without additional
compensation.

 

 
 1

--------------------------------------------------------------------------------

 

  

b.     Employee, in Employee’s capacity as Chief Executive Officer for the
Company, shall diligently and to the best of Employee’s ability perform all
duties that such positions entail. Employee shall devote such time, energy,
skill and effort to the performance of Employee’s duties hereunder as may be
fairly and reasonably necessary to faithfully and diligently further the
business and interests of the Company and its subsidiaries. Employee agrees not
to engage in any other business activity that would materially interfere with
the performance of Employee’s duties under this Agreement. Employee represents
to the Company that Employee has no other outstanding commitments inconsistent
with any of the terms of this Agreement or the services to be rendered under it.

 

c.     Employee shall render Employee’s service at the Company’s offices in the
County of San Diego, California, or such other location as is mutually agreed
upon by the Company and Employee. It is understood, however, and agreed that
Employee’s duties may from time to time require travel to other locations,
including other offices of the Company and/or its subsidiaries both within and
outside the United States.

 

4.     Compensation.

 

a.     Salary. During the term of Employee’s employment hereunder, the Company
agrees to pay Employee a base salary of Four Hundred Thousand dollars ($400,000)
per year, payable in arrears no less frequently than bi-weekly in accordance
with the Company’s general payroll practices, and which amount shall be prorated
for any partial year period such base salary amount was in effect. The amount of
Employee’s base salary as set forth in this Section 4(a) may be adjusted from
time to time by an agreement in writing signed by the Chief Financial Officer of
the Company and Employee, the terms of which were approved in advance by action
of the Company’s Board of Directors (or authorized committee or subcommittee
thereof). All references in this Agreement to Employee’s base salary shall mean
the base salary as adjusted from time to time.

 

b.     Additional Benefits. During Employee’s employment with the Company, in
addition to the other compensation and benefits set forth herein, Employee shall
be entitled to receive and/or participate in such other benefits of employment
generally available to the Company’s other corporate officers when and as
Employee becomes eligible for them. The Company reserves the right to modify,
suspend or discontinue any and all benefit plans, policies and practices at any
time without notice to or recourse by the Employee, so long as such action is
taken generally with respect to other similarly situated persons and does not
single out Employee. Notwithstanding the foregoing, Employee’s eligibility to
participate in any cash incentive or bonus plans of the Company shall be in the
sole discretion of the Company’s Board of Directors.

 

 
 2

--------------------------------------------------------------------------------

 

  

c.     No Other Compensation. Employee acknowledges and agrees that, except as
expressly provided herein, and as set forth in the Company’s Employee Handbook
or any other written compensation arrangement approved by the Company’s Board of
Directors, Employee is not entitled to any other compensation or benefits from
the Company.

 

d.     Withholdings. All compensation under this Agreement shall be paid less
withholdings required by federal and state law and less deductions agreed to by
the Company and Employee.

 

5.     Termination.

 

a.     Due to Death. Employee’s employment with the Company shall terminate
automatically in the event of Employee’s death. The Company shall have no
obligation to Employee or Employee’s estate for base salary or any other form of
compensation or benefit other than amounts accrued through the date of
Employee’s death, except as otherwise required by law or pursuant to a specific
written policy, agreement or benefit plan of the Company.

 

b.     Without Cause, Severance Benefit. In the event Employee is terminated by
the Company without Cause and not as a result of death, upon Employee’s delivery
to the Company of an executed general release in a form substantially similar to
that set forth in Attachment #3 attached hereto (“Release”), Employee shall be
entitled to receive a severance benefit in an amount equal to one (1) year’s
base salary. If Employee does not execute and deliver the Release within twenty
(20) business days of Employee’s termination (the “Release Execution Period”),
Employee shall only be entitled to receive a severance benefit in an amount
equal to one (1) month’s base salary. Any severance benefit owing under this
Section 5(b) shall be paid in accordance with the terms of the Release or, if
Employee does not execute and deliver the Release, within ten (10) business days
after expiration of the Release Execution Period.

 

c.     With Cause, No Severance Benefit. The Company may terminate Employee for
Cause. For purposes of this Agreement, Cause shall mean the occurrence of one or
more of the following events: (i) the Employee’s commission of any fraud against
the Company or any of its subsidiaries; (ii) Employee’s intentional
appropriation for Employee’s personal use or benefit of the funds of the Company
or of its subsidiaries not authorized in writing by the Board of Directors;
(iii) Employee’s conviction of any crime involving moral turpitude; (iv)
Employee’s conviction of a violation of any state or federal law that could
result in a material adverse impact upon the business of the Company or its
subsidiaries; (v) Employee engaging in any other professional employment or
consulting or directly or indirectly participating in or assisting any business
that is a current or potential supplier, customer or competitor of the Company
or its subsidiaries without prior written approval from the Company’s Board of
Directors; (vi) Employee’s failure to comply with the Company’s written policy
on acceptance of gifts and gratuities as in effect from time to time; or (vii)
when Employee has been disabled and is unable to perform the essential functions
of the position for any reason notwithstanding reasonable accommodation,
provided Employee has received from the Company compensation in an amount
equivalent to Employee’s severance benefit payment. No severance benefit shall
be due to Employee if Employee is terminated for Cause, including if Employee is
terminated for Cause upon or after a Change in Control (as hereinafter defined
and separately addressed below), except in the event of disability as set forth
above.

 

 
 3

--------------------------------------------------------------------------------

 

  

d.     Resignation or Retirement, No Severance Benefit. This Agreement shall be
terminated upon Employee’s voluntary retirement or resignation. No severance
benefit shall be due to Employee if Employee resigns or retires from employment
for any reason or at any time, including upon or after a Change in Control.

 

e.     Payment Through Date of Termination. Except as otherwise set forth
herein, upon the termination of this Agreement for any reason, Employee shall be
entitled to receive any unpaid compensation earned through the effective date of
termination. If this Agreement is terminated for any reason before year-end
bonus or other compensation being earned by Employee, then such bonus and other
compensation shall be forfeited in full by Employee.

 

6.     Termination Obligations.

 

a.     Return of Company Property. Upon termination of this Agreement and
cessation of Employee’s employment, Employee agrees to return all Company
Property (as such term is defined in that certain Confidential Information and
Invention Assignment Agreement, Covenant of Exclusivity and Covenant Not to
Compete by and between Company and Employee dated October 1, 2015) to the
Company promptly, but in no event later than two (2) business days following
termination of employment.

 

b.     Termination of Benefits. Any and all benefits to which Employee is
otherwise entitled shall cease upon Employee’s termination, unless explicitly
continued either under this Agreement or under any specific written policy or
benefit plan of the Company.

 

c.     Termination of Other Positions. Upon termination of Employee’s employment
with the Company, Employee shall be deemed to have resigned from all other
offices and directorships then held with the Company or its subsidiaries, unless
otherwise expressly agreed in a writing signed by the Parties.

 

d.     Employee Cooperation. Following termination of Employee’s employment,
Employee shall cooperate fully with the Company in all matters including, but
not limited to, advising the Company of all pending work on behalf of the
Company and the orderly transfer of work to other employees or representatives
of the Company. Employee shall also cooperate in the defense of any action
brought by any third party against the Company that relates in any way to
Employee’s acts or omissions while employed by the Company.

 

e.     Survival of Obligations. Employee’s obligations under this Section 6
shall survive the termination of employment and the termination of this
Agreement.

 

7.     Change in Control. In the event of any Change in Control, the following
provisions will apply.

 

a.     Any of the following shall constitute a “Change in Control” for the
purposes of this Agreement:

 

(i)     The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

 

 
4 

--------------------------------------------------------------------------------

 

  

(ii)     The sale, transfer or other disposition of all or substantially all of
the Company’s assets;

 

(iii)      A change in the composition of the Company’s Board of Directors, as a
result of which fewer than 50% of the incumbent directors are directors who
either (i) had been directors of the Company on the date 24 months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (ii) were elected, or nominated for election, to the Board of
Directors with the affirmative votes of at least a majority of the aggregate of
the original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; or

 

(iv)     Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), directly or indirectly, of securities of the Company
representing at least 20% of the total voting power represented by the Company’s
then outstanding voting securities. For this purpose, the term “person” shall
have the same meaning as when used in Sections 13(d) and 14(d) of the Exchange
Act but shall exclude (i) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or of a parent or subsidiary of the
Company and (ii) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
common stock of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

b.     In the event of a Change in Control, this Agreement shall continue in
effect unless terminated by Employee or the Company.

 

c.     If Employee is terminated without Cause following a Change in Control by
the Company and/or the surviving or resulting corporation, upon Employee’s
delivery to the Company of an executed Release, Employee shall be entitled to
receive as severance pay or liquidated damages, or both, a lump sum payment
(“Change in Control Severance Payment”) in an amount equal to two (2) years’
compensation or such greater amount as the Board of Directors determines from
time to time pursuant to terms which may not be revoked or reduced thereafter.
If Employee does not execute and deliver the Release within the Release
Execution Period, Employee shall only be entitled to receive a Change in Control
Severance Payment in an amount equal to one (1) month’s compensation.

 

d.     Subject to applicable law, any Change in Control Severance Payment shall
be paid in accordance with the terms of the Release or, if Employee does not
execute and deliver the Release, within ten (10) business days after the
expiration of the Release Execution Period. The total of any payment pursuant to
this Section 7 shall be limited to the extent necessary, in the opinion of legal
counsel acceptable to Employee and the Company, to avoid the payment of an
“excess parachute” payment within the meaning of Section 280G of the Code or any
similar successor provision.

 

 
 5

--------------------------------------------------------------------------------

 

  

e.     In the event of termination of Employee’s employment under Section 7(c),
and provided Employee delivers to the Company an executed Release, the Company
shall cause each then-outstanding stock option, share of restricted stock,
restricted stock unit, or similar restricted or unvested equity based award,
granted by the Company to the Employee and owned by the Employee as of the date
of termination to become fully vested, unrestricted, exercisable, and in the
case of an option or similar continuing right to acquire equity or an equity
based award, to remain exercisable for the term of the option, or similar right.

 

8.     Arbitration. Employee and the Company hereby agree to the Mutual
Agreement to Mediate and Arbitrate Claims attached hereto as Attachment #1 and
made a part hereof. Employee's obligations under this Section 8 and such Mutual
Agreement to Mediate and Arbitrate Claims shall survive the termination of
employment and the termination of this Agreement.

 

9.     Confidential Information and Inventions. Employee and the Company hereby
agree to the Confidential Information and Invention Assignment Agreement,
Covenant of Exclusivity and Covenant Not to Compete attached hereto as
Attachment #2 and made a part hereof. Employee's obligations under this Section
9 and such Confidential Information and Invention Assignment Agreement, Covenant
of Exclusivity and Covenant Not to Compete shall survive the termination of
employment and the termination of this Agreement.

 

10.     Non-solicitation. During Employee’s employment with the Company and for
a period of twelve (12) months after the employment relationship ends,
regardless of the reason it ends, Employee will not, on his own behalf or for
the benefit of any other person or entity (except on behalf of the Company):

 

(a) use any Confidential Information (as defined in the Confidential Information
and Invention Assignment Agreement) of the Company or any non-public information
regarding the skills, abilities or compensation of any employees of the Company
to solicit, induce, or attempt to solicit or induce, any employee of the Company
to terminate their employment in order to work for, become employed by or
perform services for any business other than that of the Company; and will not
unlawfully induce, raid, or encourage any employee of the Company to terminate
his or her employment relationship with the Company; or

 

(b) use any trade secrets and Confidential Information (as defined in the
Confidential Information and Invention Assignment Agreement) of the Company of
the Company (including the confidential identity of any client or customer, or
any actively sought prospective client or customer), or any information about
the client or customer relationship that is a trade secret to, directly or
indirectly, solicit or attempt to solicit any business from such client or
customer (or actively sought prospective client or customer), or otherwise
unlawfully induce, influence or encourage any client or customer of the Company
to cease doing business with the Company, or otherwise engage in any unfair
competition against the Company with respect to its clients and customers.

 

 
 6

--------------------------------------------------------------------------------

 

  

(c) Employee further understands and agrees that nothing in this Section is
intended to nor shall limit or reduce Employee’s obligations of confidentiality
as set forth in the Confidential Information and Invention Assignment Agreement.

 

11.     Competitive Activity. Employee covenants, warrants and represents that
during the period of Employee’s employment with the Company, Employee shall not
engage anywhere, directly or indirectly (as a principal, shareholder, partner,
director, manager, member, officer, agent, employee, consultant or otherwise),
or be financially interested in any business that is involved in business
activities that are the same as, similar to, or in competition with the business
activities carried on by the Company or any business that is a current or
potential supplier, customer or competitor of the Company without prior written
approval from the Company’s Board of Directors. Notwithstanding the foregoing,
Employee may invest in and hold up to one percent (1%) of the outstanding voting
stock of a publicly held company that is involved in business activities that
are the same as, similar to, or in competition with the business activities
carried on by the Company or any business that is a current or potential
supplier, customer or competitor of the Company without the prior written
approval of the Company’s Board of Directors; provided, however, that if such
publicly held company is a current or potential supplier, customer or competitor
of the Company, the Employee shall advise the Audit Committee of the Company’s
Board of Directors in writing of Employee’s investment in such company as soon
as reasonably practicable.

 

12.     Employee Conduct. Employee covenants, warrants and represents that
during the period of Employee’s employment with the Company, Employee shall at
all times comply with the Company’s written policy as in effect from time to
time on the acceptance of gifts and gratuities from customers, vendors,
suppliers, or other persons doing business with the Company. Employee represents
and understands that acceptance or encouragement of any gift or gratuity not in
compliance with such policy may create a perceived financial obligation and/or
conflict of interest for the Company and shall not be permitted as a means to
influence business decisions, transactions or service. In this situation, as in
all other areas of employment, Employee is expected to conduct himself or
herself using the highest ethical standard.

 

13.     Miscellaneous Provisions.

 

a.     Entire Agreement. This Agreement, the Mutual Agreement to Mediate and
Arbitrate Claims, the Confidential Information and Invention Assignment
Agreement and any attachments and/or exhibits hereto or thereto contain the
entire agreement between the Parties, and supersede any and all other
agreements, either oral or in writing, between the Parties, with respect to
Employee’s employment by the Company. Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, oral or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not embodied herein or therein and acknowledges that no other agreement,
statement or promise not contained in this Agreement, the Mutual Agreement to
Mediate and Arbitrate Claims, or the Confidential Information and Invention
Assignment Agreement shall be valid or binding. To the extent the practices,
policies or procedures of the Company, now or in the future, are inconsistent
with the terms of this Agreement, the provisions of this Agreement shall
control.

 

 
7 

--------------------------------------------------------------------------------

 

  

b.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California.

 

c.     Severability. Should any part or provision of this Agreement be held by a
court of competent jurisdiction to be illegal, unenforceable, invalid or void,
the remaining provisions of this Agreement shall continue in full force and
effect and the validity of the remaining provisions shall not be affected by
such holding.

 

d.     Attorneys’ Fees. Except as set forth in the Mutual Agreement to Mediate
and Arbitrate Claims, should any party institute any action, arbitration or
proceeding to enforce, interpret or apply any provision of this Agreement, the
Parties agree that the prevailing party shall be entitled to reimbursement by
the non-prevailing party of all recoverable costs and expenses, including, but
not limited to, reasonable attorneys’ fees.

 

e.     Interpretation. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. The headings and captions contained in this
Agreement are for convenience of reference only and shall not constitute a part
of this Agreement and shall not be used in the construction or interpretation of
this Agreement.

 

f.     Amendment; Waiver. This Agreement may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
the President of the Company and Employee, the terms of which were approved in
advance in writing by the Company’s Board of Directors. The failure of either
party hereto at any time to require the performance by the other party hereto of
any provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by either party hereto
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or waiver of the provision itself or a
waiver of any other provision of this Agreement.

 

g.     Assignment. This Agreement is binding on and is for the benefit of the
Parties and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Company (except to an affiliate of the Company
or to a person, as defined herein, in accordance with a Change in Control) or by
the Employee.

 

h.     No Restrictions; No Violation. The Employee represents and warrants that:
(i) Employee is not a party to any agreement that would restrict or prohibit
Employee from entering into this Agreement or performing fully Employee’s
obligations hereunder; and (ii) the execution by Employee of this Agreement and
the performance by Employee of Employee’s obligations and duties pursuant to
this Agreement will not result in any breach of any other agreement to which
Employee is a party.

 

 
8 

--------------------------------------------------------------------------------

 

  

i.     Negotiated Agreement. This Agreement was jointly negotiated by Company
and Employee and/or their respective attorneys. Should any dispute arise
concerning the meaning or construction of any term or terms of this Agreement,
no presumption for or against either as the drafting party, as set forth in
California Civil Code section 1654, shall apply.

 

j.     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic means shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

 

k.     Legal Representation; Independent Counsel. The law firm of K&L Gates LLP
has prepared this Agreement on behalf of the Company based on the Company’s
instructions. K&L Gates LLP does not represent any other party to this
Agreement. In executing this Agreement, Employee represents that Employee has
neither requested nor been given legal advice or counsel by K&L Gates LLP or any
of its attorneys. Employee is aware of Employee’s right to obtain separate legal
counsel with respect to the negotiation and execution of this Agreement and
acknowledges that K&L Gates LLP has recommended that Employee retain Employee’s
own counsel for such purpose. Employee further acknowledges that Employee (i)
has read and understands this Agreement and its exhibits and attachments; (ii)
has had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Agreement; and (iii) has relied on the advice
of separate counsel with respect to this Agreement or made the conscious
decision not to retain counsel in connection with the negotiation and execution
of this Agreement.

 

l.     Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Code (“Section 409A”), where applicable, and will be
interpreted and applied in a manner consistent with that intention.
Notwithstanding any other provision of this Agreement, any payments provided to
Employee under this Agreement as a result of a “separation from service” (within
the meaning of Section 409A) that are treated as a “deferral of compensation”
under final regulations issued pursuant to Section 409A or other applicable
guidance in effect at the time of such “separation from service” will be paid as
provided in this Agreement, except that if Employee is a “specified employee”
(within the meaning of Section 409A) at the time of such “separation from
service,” any such payments will be deferred to the minimum extent necessary so
that they are not payable before the first day of the seventh month following
the date of such “separation from service” (or, if earlier, upon Employee’s
death or the earliest accelerated date that complies with Section 409A).

 

[Signatures on following page.] 

 

 
9 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

Employee

 

 

                            /S/                                  

Mark A. LeDoux

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

By:                        /S/                                 

        Kenneth E. Wolf, President

  

 
 10

--------------------------------------------------------------------------------

 

 

ATTACHMENT #1

 

MUTUAL AGREEMENT TO MEDIATE AND ARBITRATE CLAIMS

 

This Mutual Agreement to Mediate and Arbitrate Claims ("Agreement") is made and
entered into effective as of October 1, 2015 ("Effective Date"), by and between
Mark A. LeDoux ("Employee"), and Natural Alternatives International, Inc., a
Delaware corporation ("Company").

 

In consideration of and as a condition of Employee's prospective and continued
employment relationship with the Company, Employee's employment rights under
Employee's Employment Agreement, Employee's participation in the Company's
benefit programs (when and if eligible), Employee's access to and receipt of
confidential information of the Company, and other good and valuable
consideration, all of which Employee considers to have been negotiated at arm's
length, Employee and Company agree to the following:

 

1.     Claims Covered by this Agreement.

 

a.     To the fullest extent permitted by law, all claims and disputes between
Employee (and Employee's successors and assigns) and the Company relating in any
manner whatsoever to the employment or termination of Employee, including
without limitation all claims and disputes arising under this Agreement or that
certain Employment Agreement entered into by and between the Company and
Employee on equal date hereof, as may be amended from time to time ("Employment
Agreement"), shall be resolved by mediation and arbitration as set forth herein.
All persons and entities specified in the preceding sentence (other than the
Company and Employee) shall be considered third-party beneficiaries of the
rights and obligations created by this Agreement. Claims and disputes covered by
this Agreement include without limitation those arising under:

 

(i)     Any federal, state or local laws, regulations or statutes prohibiting
employment discrimination (including, without limitation, discrimination
relating to race, sex, national origin, age, disability, religion, or sexual
orientation) and harassment;

 

(ii)     Any alleged or actual agreement or covenant (oral, written or implied)
between Employee and the Company;

 

(iii)     Any Company policy, compensation, wage or related claim or benefit
plan, unless the decision in question was made by an entity other than the
Company;

 

(iv)     Any public policy; and

 

(v)     Any other claim for personal, emotional, physical or economic injury.

 

b.     The only disputes between Employee and the Company that are not included
within this Agreement are:

 

 
 1

--------------------------------------------------------------------------------

 

  

(i)     Any claim by Employee for workers' compensation or unemployment
compensation benefits; and

 

(ii)     Any claim by Employee for benefits under a Company plan that provides
for its own arbitration procedure.

 

2.     Mandatory Mediation of Claims and Disputes.

 

a.     If any claim or dispute covered under this Agreement cannot be resolved
by negotiation between the parties, the following mediation and arbitration
procedures shall be invoked. Before invoking the binding arbitration procedure
set forth below, the Company and Employee shall first participate in mandatory
mediation of any dispute or claim covered under this Agreement.

 

b.     The claim or dispute shall be submitted to mediation before a mediator of
the Judicial Arbitration and Mediation Service ("JAMS"), a mutually agreed to
alternative dispute resolution ("ADR") organization. The mediation shall be
conducted at a mutually agreeable location, or if a location cannot be agreed to
by the parties, at a location chosen by the mediator. The administrator of the
ADR organization shall select three (3) mediators. From the three (3) chosen,
each party shall strike one and the remaining mediator shall preside over the
mediation. The cost of the mediation shall be borne by the Company.

 

c.     At least ten (10) business days before the date of the mediation, each
side shall provide the mediator with a statement of its position and copies of
all supporting documents. Each party shall send to the mediation a person who
has authority to bind the party. If a subsequent dispute will involve third
parties, such as insurers, they shall also be asked to participate in the
mediation.

 

d.     If a party has participated in the mediation and is dissatisfied with the
outcome, that party may invoke the arbitration procedure set forth below.

 

3.     Binding Arbitration of Claims and Disputes.

 

a.     If the Company and Employee are unable to resolve a dispute or claim
covered under this Agreement through mediation, they shall submit any such
dispute or claim to binding arbitration, in accordance with California Code of
Civil Procedure §§1280 through 1294.2. Either party may enforce the award of the
arbitrator under Code of Civil Procedure §1285 by any competent court of law.
Employee and the Company understand that they are, to the greatest extent
permitted under California law, waiving their rights to a jury trial.

 

b.     The party demanding arbitration shall submit a written claim to the other
party, setting out the basis of the claim and proposing the name of a neutral
arbitrator from JAMS, the mutually agreed to ADR organization. The responding
party shall have ten (10) business days in which to respond to this demand in a
written answer. If this response is not timely made, or if the responding party
agrees with the person proposed as the neutral arbitrator, then the person named
by the demanding party shall serve as the neutral arbitrator. If the responding
party submits a written answer rejecting the proposed arbitrator then, on the
request of either party, JAMS shall appoint a neutral arbitrator other than the
mediator. The Employee and the Company agree to apply American Arbitration
Association ("AAA") rules for the resolution of employment disputes to the
arbitration even though the ADR is one other than AAA. No one who has ever had
any business, financial, family, or social relationship with any party to this
Agreement shall serve as an arbitrator unless the related party informs the
other party of the relationship and the other party consents in writing to the
use of that arbitrator.

 

 
 2

--------------------------------------------------------------------------------

 

  

c.     The arbitration shall take place in the county of San Diego, California,
at a time and place selected by the arbitrator. A pre-arbitration hearing shall
be held within ten (10) business days after the arbitrator's selection. The
arbitration shall be held within sixty (60) calendar days after the
pre-arbitration hearing. The arbitrator shall establish all discovery and other
deadlines necessary to accomplish this goal.

 

d.     Each party shall be entitled to reasonable discovery of essential
documents and witnesses, as determined by the arbitrator in accordance with the
then-applicable rules of discovery for the resolution of employment disputes and
the time frame set forth in this Agreement. The arbitrator may resolve any
disputes over any discovery matters as they would be resolved in civil
litigation.

 

e.     The arbitrator shall have the following powers:

 

 

(i)

to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for
the production of books, records, documents, and other evidence;

 

 

 

 

(ii)  

to order depositions to be used as evidence;

 

 

 

 

(iii)

to enforce the rights, remedies, procedures, duties, liabilities, and
obligations of discovery as if the arbitration were a civil action before a
California superior court;

 

 

 

 

(iv) 

to conduct a hearing on the arbitrable issues; and

 

 

 

 

(v)

to administer oaths to parties and witnesses.

    

f.     Within fifteen (15 days) after completion of the arbitration, the
arbitrator shall submit a tentative decision in writing, specifying the
reasoning for the decision and any calculations necessary to explain the award.
Each party shall have fifteen (15) days in which to submit written comments to
the tentative decision. Within ten (10) days after the deadline for written
comments, the arbitrator shall promulgate a final written decision.

 

g.     The Company shall pay the arbitrator's expenses and fees, all meeting
room charges, and any other expenses that would not have been incurred if the
case were litigated in the judicial forum having jurisdiction over it. Each
party shall pay its own attorneys' fees and witness fees, and other expenses
incurred by the party for such party's own benefit and not required to be paid
by the Company pursuant to the terms hereof. The arbitrator shall have the power
to award all relief that would be available in a court action, including an
award of attorneys’ fees to the prevailing party pursuant to statute.

 

 
 3

--------------------------------------------------------------------------------

 

  

4.     Miscellaneous Provisions.

 

a.     For purposes hereof, the term "Company" shall also include all related
entities, affiliates and subsidiaries, all officers, employees, directors,
agents, stockholders, partners, managers, members, benefit plan sponsors,
fiduciaries, administrators or affiliates of any of the above, and all
successors and assigns of any of the above.

 

b.     If either party pursues a covered claim against the other by any action,
method or legal proceeding other than mediation or arbitration as provided
herein, the responding party shall be entitled to dismissal or injunctive relief
regarding such action and recovery of all costs, losses and attorneys' fees
related to such other action or proceeding.

 

c.     This is the complete agreement of the parties on the subject of mediation
and the arbitration of disputes and claims covered hereunder. This Agreement
supersedes any prior or contemporaneous oral, written or implied understanding
on the subject, shall survive the termination of Employee's employment and can
only be revoked or modified by a written agreement signed by Employee and the
President or Chief Executive Officer of the Company, the terms of which were
approved in advance in writing by the Company's Board of Directors and which
specifically state an intent to revoke or modify this Agreement. If any
provision of this Agreement is adjudicated to be void or otherwise unenforceable
in whole or in part, such adjudication shall not affect the validity of the
remainder of the Agreement, which shall remain in full force and effect.

 

d.     This Agreement shall be construed and enforced in accordance with the
laws of the State of California.

 

e.     This Agreement shall be construed as a whole, according to its fair
meaning, and not in favor of or against any party. By way of example and not in
limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement. Should any dispute arise concerning the meaning or
construction of any term or terms of this Agreement, no presumption for or
against either as the drafting party, as set forth in California Civil Code
section 1654, shall apply. The headings and captions contained in this Agreement
are for convenience of reference only and shall not constitute a part of this
Agreement and shall not be used in the construction or interpretation of this
Agreement.

 

f.     The failure of either party hereto at any time to require the performance
by the other party hereto of any provision hereof shall in no way affect the
full right to require such performance at any time thereafter, nor shall the
waiver by either party hereto of a breach of any provision hereof be taken or
held to be a waiver of any succeeding breach of such provision or waiver of the
provision itself or a waiver of any other provision of this Agreement.

 

g.     This Agreement may be executed in counterparts, each of which will be
deemed an original copy of this Agreement and all of which, when taken together,
will be deemed to constitute one and the same agreement. The exchange of copies
of this Agreement and of signature pages by facsimile transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile shall be deemed to be their original
signatures for all purposes.

 

 
 4

--------------------------------------------------------------------------------

 

  

h.     Employee's and Company's obligations under this Agreement shall survive
the termination of Employee's employment and the termination of the Employment
Agreement.

 

i.     The law firm of K&L Gates LLP has prepared this Agreement on behalf of
the Company based on the Company's instructions. K&L Gates LLP does not
represent any other party to this Agreement. In executing this Agreement,
Employee represents that Employee has neither requested nor been given legal
advice or counsel by K&L Gates LLP or any of its attorneys. Employee is aware of
Employee's right to obtain separate legal counsel with respect to the
negotiation and execution of this Agreement and acknowledges that K&L Gates LLP
has recommended that Employee retain Employee's own counsel for such purpose.
Employee further acknowledges that Employee (i) has read and understands this
Agreement; (ii) has had the opportunity to retain separate counsel in connection
with the negotiation and execution of this Agreement; and (iii) has relied on
the advice of separate counsel with respect to this Agreement or made the
conscious decision not to retain counsel in connection with the negotiation and
execution of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

EMPLOYEE

 

 

                       /S/                                       

Mark A. LeDoux

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

By:                   /S/                                     

      Kenneth E. Wolf, President

 

 
5 

--------------------------------------------------------------------------------

 

 

ATTACHMENT #2

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT, COVENANT OF
EXCLUSIVITY AND COVENANT NOT TO COMPETE

 

This Confidential Information and Invention Assignment Agreement, Covenant of
Exclusivity and Covenant Not to Compete ("Agreement") is made by Mark A. LeDoux
("Employee" or "I," "me" or "my"), and accepted and agreed to by Natural
Alternatives International, Inc., a Delaware corporation ("Company"), as of
October 1, 2015 ("Effective Date").

 

In consideration of and as a condition of my prospective and continued
employment relationship with the Company (which for purposes of this Agreement
shall be deemed to include any subsidiaries or affiliates of the Company, where
"affiliate" shall mean any person or entity that directly or indirectly
controls, is controlled by, or is under common control with the Company), my
employment rights under my Employment Agreement with the Company effective as of
the Effective Date, as well as my access to and receipt of confidential
information of the Company, and other good and valuable consideration, I agree
to the following, and I agree the following shall be in addition to the terms
and conditions of any Confidential Information and Invention Assignment
Agreement executed by employees of the Company generally, and which I may
execute in addition hereto:

 

1.     Inventions.

 

a.     Disclosure. I will disclose promptly in writing to the appropriate
officer or other representative of the Company, any idea, invention, work of
authorship, design, formula, pattern, compilation, program, device, method,
technique, process, improvement, development or discovery, whether or not
patentable or copyrightable or entitled to legal protection as a trade secret,
trademark service mark, trade name or otherwise ("Invention"), that I may
conceive, make, develop, reduce to practice or work on, in whole or in part,
solely or jointly with others ("Invent"), during the period of my employment
with the Company.

 

i.     The disclosure required by this Section 1(a) applies to each and every
Invention that I Invent (1) whether during my regular hours of employment or
during my time away from work, (2) whether or not the Invention was made at the
suggestion of the Company, and (3) whether or not the Invention was reduced to
or embodied in writing, electronic media or tangible form.

 

ii.     The disclosure required by this Section 1(a) also applies to any
Invention which may relate at the time of conception or reduction to practice of
the Invention to the Company's business or actual or demonstrably anticipated
research or development of the Company, and to any Invention which results from
any work performed by me for the Company.

 

iii.     The disclosure required by this Section 1(a) shall be received in
confidence by the Company within the meaning of and to the extent required by
California Labor Code §2871, the provisions of which are set forth on Exhibit A
attached hereto.

 

 
 1

--------------------------------------------------------------------------------

 

  

iv.     To facilitate the complete and accurate disclosures described above, I
shall maintain complete written records of all Inventions and all work, study
and investigation done by me during my employment, which records shall be the
Company's property.

 

v.     I agree that during my employment I shall have a continuing obligation to
supplement the disclosure required by this Section 1(a) on a monthly basis if I
Invent an Invention during the period of employment. In order to facilitate the
same, the Company and I shall periodically review every six months the written
records of all Inventions as outlined in this Section 1(a) to determine whether
any particular Invention is in fact related to Company business.

 

b.     Assignment. I hereby assign to the Company without royalty or any other
further consideration my entire right, title and interest in and to each and
every Invention I am required to disclose under Section 1(a) other than an
Invention that (i) I have or shall have developed entirely on my own time
without using the Company's equipment, supplies, facilities or trade secret
information, (ii) does not relate at the time of conception or reduction to
practice of the Invention to the Company's business, or actual or demonstrably
anticipated research or development of the Company, and (iii) does not result
from any work performed by me for the Company. I acknowledge that the Company
has notified me that the assignment provided for in this Section l(b) does not
apply to any Invention to which the assignment may not lawfully apply under the
provisions of Section §2870 of the California Labor Code, a copy of which is
attached hereto as Exhibit A. I shall bear the full burden of proving to the
Company that an Invention qualifies fully under Section §2870.

 

c.     Additional Assistance and Documents. I will assist the Company in
obtaining, maintaining and enforcing patents, copyrights, trade secrets,
trademarks, service marks, trade names and other proprietary rights in
connection with any Invention I have assigned to the Company under Section l(b),
and I further agree that my obligations under this Section l(c) shall continue
beyond the termination of my employment with the Company. Among other things,
for the foregoing purposes I will (i) testify at the request of the Company in
any interference, litigation or other legal proceeding that may arise during or
after my employment, and (ii) execute, verify, acknowledge and deliver any
proper document and, if, because of my mental or physical incapacity or for any
other reason whatsoever, the Company is unable to obtain my signature to apply
for or to pursue any application for any United States or foreign patent or
copyright covering Inventions assigned to the Company by me, I hereby
irrevocably designate and appoint each of the Company and its duly authorized
officers and agents as my agent and attorney in fact to act for me and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of any United
States or foreign patent or copyright thereon with the same legal force and
effect as if executed by me. I shall be entitled to reimbursement of any
out-of-pocket expenses incurred by me in rendering such assistance and, if I am
required to render such assistance after the termination of my employment, the
Company shall pay me a reasonable rate of compensation for time spent by me in
rendering such assistance to the extent permitted by law (provided, I understand
that no compensation shall be paid for my time in connection with preparing for
or rendering any testimony or statement under oath in any judicial proceeding,
arbitration or similar proceeding).

 

 
 2

--------------------------------------------------------------------------------

 

  

d.     Prior Contracts and Inventions; Rights of Third Parties. I represent to
the Company that, except as set forth on Exhibit B attached hereto, there are no
other contracts to assign Inventions now in existence between me and any other
person or entity (and if no Exhibit B is attached hereto or there is no such
contract(s) described thereon, then it means that by signing this Agreement, I
represent to the Company that there is no such other contract(s)). In addition,
I represent to the Company that I have no other employments or undertaking which
do or would restrict or impair my performance of this Agreement. I further
represent to the Company that Exhibit C attached hereto sets forth a brief
description of all Inventions made or conceived by me prior to my employment
with the Company which I desire to be excluded from this Agreement (and if no
Exhibit C is attached hereto or there is no such description set forth thereon,
then it means that by signing this Agreement I represent to the Company that
there is no such Invention made or conceived by me prior to my employment with
the Company). In connection with my employment with the Company, I promise not
to use or disclose to the Company any patent, copyright, confidential trade
secret or other proprietary information of any previous employer or other person
that I am not lawfully entitled so to use or disclose. If in the course of my
employment with the Company I incorporate into an Invention or any product
process or service of the Company any Invention made or conceived by me prior to
my employment with the Company, I hereby grant to the Company a royalty-free,
irrevocable, worldwide nonexclusive license to make, have made, use and sell
that Invention without restriction as to the extent of my ownership or interest.

 

2.     Trade Secrets and Confidential Information.

 

a.     Protecting Trade Secrets and Confidential Information. I acknowledge that
during the course of my employment, I will obtain, receive or gain access to
certain valuable, proprietary and confidential information of the Company that
is not otherwise generally known to the public and from which the Company
derives independent economic value (actual or potential), relating or pertaining
to the Company's business, projects, products, customers, suppliers, inventions
or trade secrets, including but not limited to: Company techniques, operations
and methods of conducting business; computer programs, software and code;
published and unpublished know-how, whether patented or unpatented; business and
financial information; information concerning the identities of the Company’s
clients or potential clients, including customer names, addresses and contact
information to the extent not otherwise generally known or available to the
public; information reflecting the Company’s clients’ preferences, including
prices paid and buying history, habits or needs and the methods of fulfilling
those needs; confidential supplier names, addresses and pricing policies;
Company pricing policies, marketing strategies, research projects or
developments, and future plans relating to any aspect of the present or actual
anticipated business of the Company, as well as information relating to any
formula, pattern, compilation, program, device, method, technique, or process of
the Company (hereinafter collectively the “Confidential Information”), except I
understand that Confidential Information does not include information regarding
the terms and conditions of my employment. I further acknowledge that
Confidential Information may be in oral, written or electronic form and that it
need not be marked or identified as “confidential.”

 

I promise and agree that during my employment with the Company and at all times
thereafter, I shall hold in strictest confidence and shall not publish, disclose
or communicate any Confidential Information to any person or entity, except as
required in connection with my work for the Company, and I shall not use or
acquire for my own purposes or the benefit of any others, including any future
employers or companies, any Confidential Information of the Company without the
prior written approval of a duly authorized officer of the Company.

 

 
3 

--------------------------------------------------------------------------------

 

  

b.     Prevention of Unauthorized Release of Company Confidential Information.
     I agree to take all reasonable necessary measures to prevent unauthorized
persons or entities from having access to, obtaining or being furnished with any
Confidential Information in my possession.

 

c.     Confidential Information of Third Parties. I agree to preserve as
confidential any private, personal or non-public information that I learn or
obtain in connection with my employment from a third party or relating to a
third party, such as a client or customer, that is not readily available to the
public or that is entrusted to the Company by the third party, and to treat such
information as though it were Company Confidential Information.

 

d.     Confidential Information of Former Employers. I agree not to disclose to
the Company and not to bring to the Company or use in any way in connection with
my employment with the Company any proprietary and confidential information or
trade secrets of any kind of any previous employer or other third party.

 

e.     Termination of Employment.      I agree that, upon termination of my
employment with the Company (whether voluntary or otherwise), or at anytime as
may otherwise be requested by the Company, I will promptly return to the Company
all Confidential Information and all things belonging to the Company, including
all tools, equipment, devices or property of the Company, including all
documents, records, notebooks and tangible articles containing any Confidential
Information, including any copies thereof, whether stored in paper, disk, tape,
electronic, magnetic, digital or other form. I understand the Company may notify
and provide any new employer or former employer with a copy of this Agreement.

 

3.     Property of the Company. All equipment and all tangible and intangible
information relating to the Company, its employees, its customers and its
vendors and business furnished to, obtained by, or prepared by me or any other
person during the course of or incident to employment by the Company are and
shall remain the sole property of the Company ("Company Property"). For purposes
of this Agreement, Company Property shall include, but not be limited to,
computer equipment, books, manuals, records, reports, notes, correspondence,
contracts, customer lists, business cards, advertising, sales, financial,
personnel, operations, and manufacturing materials and information, data
processing reports, computer programs, software, customer information and
records, business records, price lists or information, and samples, and in each
case shall include all copies thereof in any medium, including paper, electronic
and magnetic media and all other forms of information storage. Upon termination
of my employment with the Company, I agree to return all tangible Company
Property to the Company promptly, but in no event later than two (2) business
days following termination of employment.

 

4.      Duty of Loyalty and Non-Solicitation

 

a.     Duty of Loyalty. I agree that at all times during my employment with the
Company, I will not, without the Company’s express written consent, engage in
any employment or business activity that is competitive with or that would
otherwise conflict with the business of the Company, nor will I engage in any
other activities that may conflict with my obligations or duty of loyalty to the
Company.

 

 
4 

--------------------------------------------------------------------------------

 

  

b.     Solicitation of Employees. During my employment with the Company, and for
a period of one (1) year after the date of termination of my employment with the
Company (whether voluntary or otherwise), I covenant and agree that I shall not,
directly or indirectly, on my own behalf or for the benefit of any other person
or entity, use any trade secrets or proprietary Confidential Information of the
Company, including for purposes of this Section 2.b. any non-public information
regarding the skills, ability or compensation of other employees, to solicit or
attempt to solicit any employee of the Company to work for a different entity,
or at any time unlawfully disrupt, damage, impair or interfere with the Company
by raiding its work staff or unlawfully encouraging any employee, consultant or
contractor of the Company to terminate their relationship with the Company.

 

c.     Solicitation of Customers. During my employment with the Company, and for
a period of one (1) year after the date of termination of my employment with the
Company (whether voluntary or otherwise), I covenant and agree that I shall not
in any manner, directly or indirectly, on my own behalf or for the benefit of
any other person or entity, use any trade secrets or proprietary Confidential
Information of the Company to solicit or attempt to solicit any confidential
client or customer of the Company, or at anytime use any Confidential
Information (including the confidential identity of any client or customer, or
trade secret information about the client, account or customer relationship) to
unlawfully induce, influence or encourage any client or customer of the Company
to reduce or cease doing business with the Company.

 

d.     Ongoing Obligations of Confidentiality. I understand that nothing in this
Section 2 is intended to nor shall in any way limit or otherwise reduce my
ongoing obligations and duty to maintain at all times the Confidential
Information of the Company pursuant to the provisions of Section 1.a. of this
Agreement.

 

5.     Miscellaneous Provisions.

 

a.     Successors and Assignees; Assignment. All representations, warranties,
covenants and agreements of the parties shall bind their respective heirs,
executors, personal representatives, successors and assignees ("transferees")
and shall inure to the benefit of their respective permitted transferees. The
Company shall have the right to assign any or all of its rights and to delegate
any or all of its obligations hereunder. Employee shall not have the right to
assign any rights or delegate any obligations hereunder without the prior
written consent of the Company or its transferee.

 

b.     Number and Gender; Headings. Each number and gender shall be deemed to
include each other number and gender as the context may require. The headings
and captions contained in this Agreement shall not constitute a part thereof and
shall not be used in its construction or interpretation.

 

c.     Severability. If any provision of this Agreement is found by any court or
arbitral tribunal of competent jurisdiction to be invalid or unenforceable, the
invalidity of such provision shall not affect the other provisions of this
Agreement and all provisions not affected by the invalidity shall remain in full
force and effect.

 

 
 5

--------------------------------------------------------------------------------

 

  

d.     Amendment and Modification. This Agreement may be amended or modified
only by a writing executed by the President or Chief Executive Officer of the
Company and Employee.

 

e.     Government Law. The laws of California shall govern the construction,
interpretation and performance of this Agreement and all transactions under it.

 

f.     Remedies. I acknowledge that my failure to carry out any obligation under
this Agreement, or a breach by me of any provision herein, will constitute
immediate and irreparable damage to the Company, which cannot be fully and
adequately compensated in money damages and which will warrant preliminary and
other injunctive relief, an order for specific performance, and other equitable
relief. I further agree that no bond or other security shall be required in
obtaining such equitable relief and I hereby consent to the issuance of such
injunction and to the ordering of specific performance. I also understand that
other action may be taken and remedies enforced against me.

 

g.     Mediation and Arbitration. This Agreement is subject to the Mutual
Agreement to Mediate and Arbitrate Claims attached to the Employment Agreement
between me and the Company, incorporated into this Agreement by this reference.

 

h.     Attorneys' Fees. Unless otherwise set forth in the Mutual Agreement to
Mediate and Arbitrate Claims between Employee and the Company, should either I
or the Company, or any heir, personal representative, successor or permitted
assign of either party, resort to arbitration or legal proceedings to enforce
this Agreement, the prevailing party (as defined in California statutory law) in
such proceeding shall be awarded, in addition to such other relief as may be
granted, reasonable attorneys' fees and costs incurred in connection with such
proceeding.

 

i.     No Effect on Other Terms or Conditions of Employment. I acknowledge that
this Agreement does not affect any term or condition of my employment except as
expressly provided in this Agreement, and that this Agreement does not give rise
to any right or entitlement on my part to employment or continued employment
with the Company. I further acknowledge that this Agreement does not affect in
any way the right of the Company to terminate my employment.

 

j.     Negotiated Agreement. This Agreement was jointly negotiated by the
parties and/or their respective attorneys. Should any dispute arise concerning
the meaning or construction of any term or terms of this Agreement, no
presumption for or against either as the drafting party, as set forth in
California Civil Code section 1654, shall apply.

 

k.     Legal Representation; Advice of Counsel. The law firm of K&L Gates LLP
has prepared this Agreement on behalf of the Company based on its instructions.
K&L Gates LLP does not represent any other party to this Agreement. In executing
this Agreement, I represent that I have neither requested nor been given legal
advice or counsel by K&L Gates LLP or any of its attorneys. I am aware of my
right to obtain separate legal counsel with respect to the negotiation and
execution of this Agreement and acknowledge that K&L Gates LLP has recommended
that I retain my own counsel for such purpose. I further acknowledge that I (i)
have read and understand this Agreement and its exhibits; (ii) have had the
opportunity to retain separate counsel in connection with the negotiation and
execution of this Agreement; and (iii) have relied on the advice of separate
counsel with respect to this Agreement or made the conscious decision not to
retain counsel in connection with the negotiation and execution of this
Agreement.

 

 
 6

--------------------------------------------------------------------------------

 

  

l.     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.

 

My signature below signifies that I have read, understand and agree to this
Agreement.

 

 

 

                         /S/                                  

Mark A. LeDoux

 

ACCEPTED AND AGREED TO:

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

By: __________/S/                                    

      Kenneth E. Wolf, President

 

 
 7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

California Labor Code

 

§ 2870. Invention on Own Time-Exemption from Agreement.

 

(a)     Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information expect for those inventions
that either:

 

(1)     Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)     Result from any work performed by the employee for the employer.

 

(b)     To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

§ 2871. Restrictions on Employer for Condition of Employment.

 

No employer shall require a provision made void or unenforceable by Section 2870
as a condition of employment or continued employment. Nothing in this article
shall be construed to forbid or restrict the right of an employer to provide in
contracts of employment for disclosure, provided that any such disclosures be
received in confidence, of all of the employee's inventions made solely or
jointly with others during the period of his or her employment, a review process
by the employer to determine such issues as may arise, and for full title to
certain patents and inventions to be in the United States, as required by
contracts between the employer and the United States or any of its agencies.

 

 
1 

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

Except as set forth below, Employee represents to the Company that there are no
other contracts to assign Inventions now in existence between Employee and any
other person or entity (see Section l(d) of the Agreement):

 

 
 1

--------------------------------------------------------------------------------

 

  

EXHIBIT C

 

Set forth below is a brief description of all Inventions made or conceived by
Employee prior to Employee's employment with the Company, which Employee desires
to be excluded from this Agreement (see Section l(d) of the Agreement):

 

 
 1

--------------------------------------------------------------------------------

 

 

ATTACHMENT #3

 

FORM OF

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by and between Mark A. LeDoux (“Former Employee”) and Natural Alternatives
International, Inc., a Delaware corporation (“Company”).

 

RECITALS

 

A.     Former Employee’s employment with the Company terminated effective on
_______________.

 

B.     Former Employee and Company desire to settle and compromise any and all
possible claims between them arising out of their relationship to date,
including Former Employee’s employment with the Company, and the termination of
Former Employee’s employment with the Company, and to provide for a general
release of any and all claims relating to Former Employee’s employment and its
termination.

 

NOW, THEREFORE, incorporating the above recitals, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

1.     Separation Payment by Company. In consideration of Former Employee’s
promises and covenants contained in this Agreement:

 

a.     Company will, within ten business days following the Effective Date of
this Agreement, pay to Former Employee the sum of _____________________ and
__/100 dollars ($_______________), which amount represents one-half of the
amount of separation pay due Former Employee, less all applicable withholdings
and deductions. The balance of separation pay shall be paid on a bi-weekly basis
through the remaining severance period ending _______________. Former Employee
acknowledges and agrees he has received payment for all unused accrued vacation
pay as well as all salary to which he was entitled through the Effective Date of
this Agreement, less usual deductions.

 

b.     Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
where applicable, and will be interpreted and applied in a manner consistent
with that intention. Notwithstanding any other provision of this Agreement, any
payments provided to Former Employee under this Agreement as a result of a
“separation from service” (within the meaning of Section 409A) that are treated
as a “deferral of compensation” under final regulations issued pursuant to
Section 409A or other applicable guidance in effect at the time of such
“separation from service” will be paid as provided in this Agreement, except
that if Former Employee is a “specified employee” (within the meaning of Section
409A) at the time of such “separation from service,” any such payments will be
deferred to the minimum extent necessary so that they are not payable before the
first day of the seventh month following the date of such “separation from
service” (or, if earlier, upon Former Employee’s death or the earliest
accelerated date that complies with Section 409A).

 

 
 1

--------------------------------------------------------------------------------

 

  

c.     Former Employee is responsible for all tax consequences associated with
the Separation Payment.

 

2.     Release.

 

(a) Former Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Company and its subsidiaries and affiliates, and its
and their respective directors, officers, employees, volunteers, agents,
attorneys, stockholders, insurers, successors and/or assigns, from any and all
losses, liabilities, claims, demands, causes of action, or suits of any type,
whether in law and/or in equity, related directly or indirectly or in any way in
connection with any transaction, affairs or occurrences between them to date,
including, but not limited to, Former Employee’s employment with the Company and
the termination of said employment. Former Employee agrees and understands that
this Agreement applies, without limitation, to all wage claims, tort and/or
contract claims, claims for wrongful termination, and claims arising under Title
VII of the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the California Labor Code, any and all federal or state statutes or
provisions governing discrimination in employment, and the California Business
and Professions Code.

 

3.     Confidentiality.

 

(a) Former Employee agrees that all matters relative to this Agreement shall
remain confidential. Accordingly, Former Employee hereby agrees that Former
Employee shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of the Company, with the exception of
Former Employee’s legal counsel, financial, tax and business advisors, and such
other persons as may be reasonably necessary for the management of the Former
Employee’s affairs, the terms, amounts and conditions of settlement and of this
Agreement. Notwithstanding the above, Former Employee acknowledges that Company
may be required to disclose certain terms, aspects or conditions of this
Agreement and/or Former Employee’s termination of employment in the Company’s
public filings made with the United States Securities and Exchange Commission
and Former Employee hereby expressly consents to any such required disclosures.

 

(b) Former Employee shall not make, issue, disseminate, publish, print or
announce any news release, public statement or announcement with respect to
these matters, or any aspect thereof, the reasons therefore and the terms or
amounts of this Agreement.

 

4.     Return of Documents and Equipment. Former Employee represents that Former
Employee has returned to the Company all Company Property (as such term is
defined in that certain Confidential Information and Invention Assignment
Agreement, Covenant of Exclusivity and Covenant Not To Compete by and between
Former Employee and Company). In the event Former Employee has not returned all
Company Property, Former Employee agrees to reimburse the Company for any
reasonable expenses it incurs in an effort to have such property returned. These
reasonable expenses include attorneys’ fees and costs.

 

 
 2

--------------------------------------------------------------------------------

 

 

5.     Non-solicitation. During Employee’s employment with the Company and for a
period of twelve (12) months after the employment relationship ends, regardless
of the reason it ends, Employee will not, on his own behalf or for the benefit
of any other person or entity (except on behalf of the Company):

 

(a) use any Confidential Information (as defined in the Confidential Information
and Invention Assignment Agreement) of the Company or any non-public information
regarding the skills, abilities or compensation of any employees of the Company
to solicit, induce, or attempt to solicit or induce, any employee of the Company
to terminate their employment in order to work for, become employed by or
perform services for any business other than that of the Company; and will not
unlawfully induce, raid, or encourage any employee of the Company to terminate
his or her employment relationship with the Company; or

 

(b) use any trade secrets and Confidential Information (as defined in the
Confidential Information and Invention Assignment Agreement) of the Company of
the Company (including the confidential identity of any client or customer, or
any actively sought prospective client or customer), or any information about
the client or customer relationship that is a trade secret to, directly or
indirectly, solicit or attempt to solicit any business from such client or
customer (or actively sought prospective client or customer), or otherwise
unlawfully induce, influence or encourage any client or customer of the Company
to cease doing business with the Company, or otherwise engage in any unfair
competition against the Company with respect to its clients and customers.

 

(c) Employee further understands and agrees that nothing in this Section is
intended to nor shall limit or reduce Employee’s obligations of confidentiality
as set forth in the Confidential Information and Invention Assignment Agreement.

 

 

6.     Civil Code Section 1542 Waiver.

 

(a) Former Employee expressly accepts and assumes the risk that if facts with
respect to matters covered by this Agreement are found hereafter to be other
than or different from the facts now believed or assumed to be true, this
Agreement shall nevertheless remain effective. It is understood and agreed that
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of
action, costs, expenses, attorneys’ fees, damages, claims and liabilities
whatsoever, whether or not now known, suspected, claimed or concealed pertaining
to the released claims. Former Employee acknowledges that Former Employee is
familiar with California Civil Code §1542, which provides and reads as follows:

 

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

 
3 

--------------------------------------------------------------------------------

 

  

(b) Former Employee expressly waives and relinquishes any and all rights or
benefits which Former Employee may have under, or which may be conferred upon
Former Employee by the provisions of California Civil Code §1542, as well as any
other similar state or federal statute or common law principle, to the fullest
extent that Former Employee may lawfully waive such rights or benefits
pertaining to the released claims.

 

                                                  

Initials of Former Employee

 

7.     OWBPA Provisions. In the event Former Employee is forty (40) years old or
older, in accordance with the Older Workers’ Benefit Protection Act of 1990,
Former Employee is aware of and acknowledges the following: (i) Former Employee
has the right to consult with an attorney before signing this Agreement and has
done so to the extent desired; (ii) Former Employee has twenty-one (21) days to
review and consider this Agreement, and Former Employee may use as much of this
twenty-one (21) day period as Former Employee wishes before signing; (iii) for a
period of seven (7) days following the execution of this Agreement, Former
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until the revocation period has expired; (iv) this
Agreement shall become effective eight (8) days after it is signed by Former
Employee and the Company, and in the event the parties do not sign on the same
date, this Agreement shall become effective eight (8) days after the date it is
signed by Former Employee.

 

8.     Entire Agreement. The parties declare and represent that no promise,
inducement or agreement not herein expressed has been made to them and that this
Agreement contains the entire agreement between and among the parties with
respect to the subject matter hereof, and that the terms of this Agreement are
contractual and not a mere recital. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof.

 

9.     Applicable Law. This Agreement is entered into in the State of
California. The validity, interpretation, and performance of this Agreement
shall be construed and interpreted according to the laws of the State of
California.

 

10.     Agreement as Defense. This Agreement may be pleaded as a full and
complete defense and may be used as the basis for an injunction against any
action, suit or proceeding which may be prosecuted, instituted or attempted by
either party in breach thereof.

 

11.     Severability. If any provision of this Agreement, or part thereof, is
held invalid, void or voidable as against public policy or otherwise, the
invalidity shall not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part. To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.

 

 
4 

--------------------------------------------------------------------------------

 

  

12.     No Admission of Liability. It is understood that this Agreement is not
an admission of any liability by any person, firm, association or corporation.

 

13.     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic means shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

 

14.     Representation of No Assignment. The parties represent and warrant that
they have not heretofore assigned, transferred, subrogated or purported to
assign, transfer or subrogate any claim released herein to any person or entity.

 

15.     Cooperation. The parties hereto agree that, for their respective selves,
heirs, executors and assigns, they will abide by this Agreement, the terms of
which are meant to be contractual, and further agree that they will do such acts
and prepare, execute and deliver such documents as may reasonably be required in
order to carry out the objectives of this Agreement.

 

16.     Arbitration. Any dispute arising out of or relating to this Agreement
shall be resolved pursuant to that certain Mutual Agreement to Mediate and
Arbitrate Claims made and entered into effective as of January 30, 2004, by and
between the Company and Former Employee.

 

17.     Legal Representation; Independent Counsel. The law firm of K&L Gates LLP
has prepared this Agreement on behalf of the Company based on the Company’s
instructions. K&L Gates LLP does not represent any other party to this
Agreement. In executing this Agreement, Former Employee represents that Former
Employee has neither requested nor been given legal advice or counsel by K&L
Gates LLP or any of its attorneys. Former Employee is aware of Former Employee’s
right to obtain separate legal counsel with respect to the negotiation and
execution of this Agreement and acknowledges that K&L Gates LLP has recommended
that Former Employee retain Former Employee’s own counsel for such purpose.
Former Employee further acknowledges that Former Employee (i) has read and
understands this Agreement; (ii) has had the opportunity to retain separate
counsel in connection with the negotiation and execution of this Agreement; and
(iii) has relied on the advice of separate counsel with respect to this
Agreement or made the conscious decision not to retain counsel in connection
with the negotiation and execution of this Agreement.

 

18.     Negotiated Agreement. This Agreement was jointly negotiated by the
parties and/or their respective attorneys. Should any dispute arise concerning
the meaning or construction of any term or terms of this Agreement, no
presumption for or against either as the drafting party, as set forth in
California Civil Code section 1654, shall apply.

 

19.     Further Acknowledgements. Each party represents and acknowledges that it
is not being influenced by any statement made by or on behalf of the other party
to this Agreement. Former Employee and the Company have relied and are relying
solely upon his, her or its own judgment, belief and knowledge of the nature,
extent, effect and consequences relating to this Agreement and/or upon the
advice of their own legal counsel concerning the consequences of this Agreement.

 

 
5 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
shown below.

 

FORMER EMPLOYEE

 

                                                                                                    

Mark A. LeDoux

 

Dated:
                                                                              
        

 

Executed in : __________________________, California

 (City)

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

By:                                                                     
                       

       (Signature)

 

Printed Name:                                                      
                   

 

Title:
                                                                            
           

 

Dated:                                                                                       

 

Executed in :      ________________________, California

 (City)

 

6